Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's Amendment filed on 03/29/2021 is acknowledged and entered. By this Amendment, the Applicant amended claims 1, 5-6, and 18, canceled claims 3-4 and 20, and added claims 21-23. Claims 1, 2, 5-19, and 21-23 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 03/29/2021 have been fully considered.
Claim Rejections
35 USC 102/103-Claims 1, 2, 5-17 and 21
In light of the amended claim1, the rejection of claims 1, 2, 5-17 and 21 is withdrawn.
35 USC 102/103-Claims 18-19 and 22-23
On page(s) 9-10 of the Response, the Applicant asserts that the Examiner fails to cite anywhere in Satokawa that describes any sort of relationship of the distance between the valve seat plane and the bushing axis. There is no teaching, suggestion, or motivation that can be gleaned from Satokawa identifying that changing the distance between the valve seat plane and the bushing axis provides any sort of benefit. Because there is no identification in Satokawa or the other prior art references of record that the distance between the valve seat plane and the bushing axis affects any property or result, the Applicant respectfully submits that the Examiner 
The Examiner disagrees with the Applicant’s argument.  

Applicant’s arguments have been fully considered but they are not persuasive because MPEP 2144.05 does not require that the Examiner glean the rationale from the cited prior art, merely that the Examiner articulate a rational. Specifically, MPEP 2144.05 requires that the Examiner articulate a rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.  The previous Office Action stated, “the result of opening and closing the valve” as the rationale for recognizing that the distance between the bushing axis and the valve seat would have been obvious to a person having ordinary skill in the art to choose the claimed distance.  The Applicant failed to address this rationale except as to state that it is not gleaned from Satokawa, which is not required by MPEP 2144.05. Nonetheless, Satokawa does disclose a wastegate that is opened and closed; thus a person having ordinary skill in the art would have recognized that that the distance between the bushing axis and the valve seat is a result-effective variable.

	In addition to the prima facie case of obviousness, MPEP 2144.05 sets forth two ways of rebutting the Prima Facie case, which the Applicant did not address. In particular, the Applicant 


Current Objections and Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5046317 to Satokawa (Satokawa).
Claim 18
Regarding Claim 18, Satokawa discloses [a] turbine housing of a turbocharger for receiving exhaust gas from an internal combustion engine of a vehicle  and for delivering compressed air to the internal combustion engine (See Satokawa Col. 1 lines 8-11), said turbine housing comprising:
(See Satokawa inlet paths 18 and 18a) defining an inlet passage configured to be in fluid communication with the internal combustion engine for receiving exhaust gas from the internal combustion engine;
an exducer shroud wall (See Satokawa Annotated Fig. 1 ) defining an exducer interior disposed downstream of and in fluid communication with said inlet passage for receiving exhaust gas from said inlet passage;
a turbine outlet wall (See Satokawa Annotated Fig. 1 ) defining an outlet passage disposed downstream of and in fluid communication with said exducer interior for receiving exhaust gas from said exducer interior;
a wastegate port wall (See Satokawa Annotated Fig. 1 ) defining a wastegate channel disposed downstream of and in fluid communication with said inlet passage for discharging exhaust gas from said inlet passage to said outlet passage by bypassing said exducer interior, with said wastegate port wall defining a wastegate channel outlet disposed downstream of said wastegate channel for discharging exhaust gas into said outlet passage;
a bushing wall (See Satokawa Annotated Fig. 1 ) coupled to said wastegate port wall and defining a bushing boss (See Satokawa Annotated Fig. 1 ) extending along a bushing axis, with said bushing wall being spaced from said turbine inlet wall such that said wastegate port wall is disposed between said bushing wall and said turbine inlet wall; and
a valve seat (See Satokawa Annotated Fig. 1 ) disposed about said wastegate channel at said wastegate channel outlet of said wastegate channel;
wherein said wastegate port wall (See Satokawa Annotated Fig. 1 ) is disposed outside of said exducer interior such that said wastegate port wall and said bushing wall are configured to be thermally decoupled from said turbine inlet wall and such that said wastegate port wall and 
[As shown in Annotated Fig. 1, Satokawa discloses a wastegate port wall that is outside the exducer.  As disclosed in the Specification and described in the claim, the wastegate port wall is “thermally decoupled” by being placed outside of the exducer.]
wherein said valve seat extends along a valve seat plane, wherein said bushing axis and said valve seat plane define a distance therebetween (See Satokawa Fig. 4), and 
Satokawa discloses all of the essential features of the claimed invention except wherein said distance is 30 millimeters or less.
However, Satokawa discloses all of the limitations of the wastegate arm and the valve seat achieving the result of opening and closing the valve; thus a person having ordinary skill in the art would have recognized that that the distance between the bushing axis and the valve seat is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose 30 millimeters or less as the distance to achieve desired result of opening and closing the valve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05 II.)

    PNG
    media_image1.png
    629
    777
    media_image1.png
    Greyscale

Claim 19
Regarding Claim 19, Satokawa discloses [t]he turbine housing as set forth in claim 18, wherein said bushing wall is directly coupled to said wastegate port wall (See Satokawa Annotated Fig. 1).

Claim 22
Regarding Claim 22, Satokawa discloses [t]he turbine housing as set forth in claim 18, wherein said turbine housing has a platform surface extending parallel to said valve seat, and wherein said valve seat is flush with said platform surface (See Satokawa Annotated Fig. 1).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5046317 to Satokawa (Satokawa) as applied to claim 18 above, in view of US Patent Publication 20110011085 to Garrett et al. (Garrett).
Claim 23

Regarding Claim 23, Satokawa discloses [t]he turbine housing as set forth in claim 18, wherein said turbine housing has a platform surface extending parallel to said valve seat (See Satokawa Annotated Fig. 1), except wherein said platform surface defines a recess, and wherein said valve seat is disposed in said recess.
However, Garrett teaches wherein said platform surface defines a recess, and wherein said valve seat is disposed in said recess (See Garrett Fig. 2).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Garrett to modify Satokawa’s valve seat to include a recess to provide a more secure seal between the valve and the wastegate passage.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1, 2, 5-17 and 21 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1, 2, 5-17 and 21, in claim 1 the prior art of record does not teach:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746